Motions Granted; Affirmed and Memorandum Opinion filed April 3, 2014.




                                     In The

                    Fourteenth Court of Appeals

                           NOS. 14-13-00400-CR &
                              14-13-00401-CR

                    JOHN DARIAN THOMAS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 228th District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1317477 & 1373625


              MEMORANDUM                        OPINION
      A jury convicted appellant of aggravated robbery with a deadly weapon and
aggravated sexual assault. After a pre-sentence investigation, on May 7, 2013, the
trial court sentenced appellant to confinement for 60 years in the Institutional
Division of the Texas Department of Criminal Justice in each case, with the
sentences to be served concurrently. Appellant filed a timely notice of appeal in
each case.
      Appellant’s appointed counsel filed a brief in which he concludes each
appeal is wholly frivolous and without merit. The brief meets the requirements of
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response in each case.
See Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). Appellant
requested and was provided a copy of the record. Appellant also filed a pro se
response in both cases to counsel’s Anders brief.

      We have carefully reviewed the record, counsel’s brief, and appellant’s pro
se response and agree the appeals are wholly frivolous and without merit. Further,
we find no reversible error in the record. We need not address the merits of each
claim raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824,
827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgments of the trial court are affirmed.



                                  PER CURIAM

Panel consists of Justices McCally, Busby, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).